Case 2:19-cv-06137-DRH-AKT Document 25 Filed 10/05/20 Page 1 of 2 PageID #: 252




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 WINWARD BORA, LLC,
                                                                 ORDER ADOPTING REPORT
                           Plaintiff,                            AND RECOMMENDATION
         -against-                                               19-CV-6137 (DRH)(AKT)

 MICHAEL J. STELLATO, SANDRA
 SWITZER, TERESA FERRARA, RICHARD
 FERRARA, and CITIBANK SOUTH
 DAKOTA, NA,

                            Defendants.
 -------------------------------------------------------X



         Presently before the Court is the Report and Recommendation of Magistrate Judge A.

 Kathleen Tomlinson, dated September 18, 2020 recommending that the Court deny plaintiff’s

 motion for a default judgment of foreclosure and sale against defendants Michael J. Stellato,

 Sandra Switzer, Teresa Ferrara, Richard Ferrara, and Citibank South Dakota, NA in light of

 Plaintiff’s failure to provide documentation to substantiate a calculation of damages in

 connection with the default judgment. More than fourteen (14) days have passed since service of

 the Report and Recommendation and no objections have been filed.

         Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

 and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

 result. Therefore, the Court adopts the September 18, 2020 Report and Recommendation of

 Judge Tomlinson as if set forth herein. Accordingly,

         IT IS HEREBY ORDERED that plaintiff’s motion for a default judgement and

 judgment of foreclosure and sale against defendants Michael J. Stellato, Sandra Switzer, Teresa


                                                   Page 1 of 2
Case 2:19-cv-06137-DRH-AKT Document 25 Filed 10/05/20 Page 2 of 2 PageID #: 253




 Ferrara, Richard Ferrara, and Citibank South Dakota, NA is denied without prejudice to renew,

 with the necessary documentation in support of Plaintiff’s damages, within 28 days of this Order.

 Dated: Central Islip, N.Y.
        October 5, 2020                      /s/ Denis R. Hurley
                                             Denis R. Hurley
                                             United States District Judge




                                           Page 2 of 2
